Citation Nr: 1129400	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for post operative residuals of a right shoulder injury with traumatic arthritis, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran cancelled his scheduled hearing at the Board's Central Offices.  

In July 2008 and March 2010, the Board remanded this case for additional development.  It has since been returned to the Board.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record is against finding that right arm motion is limited to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for post operative residuals of a right shoulder injury with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  While VA failed to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decision in question, VA notified the Veteran in March 2003, June 2003, and July 2004, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In August 2008, the Veteran was provided notice of applicable rating criteria and of how VA determines disability ratings and effective dates.  The claim was most recently readjudicated in the April 2011 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran.  The claims file contains VA treatment records and private records from Dr. M.G.  In October 2009, the Veteran submitted an authorization for release of records from a private orthopedist.  The claims file, however, was transferred to the Board prior to receipt of the authorization.  As such, the Board remanded the case so that the RO could request the records and if necessary, obtain an additional authorization.  In May 2010, the AMC requested that the Veteran submit a current authorization.  The Veteran was also notified that he could send the information himself.  To date, an updated release has not been received and VA was unable to request the identified records.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was provided several VA examinations throughout the course of this appeal.  The most recent examination was in September 2010.  Per the March 2010 remand instructions, the examiner was requested to append a copy of his Curriculum Vitae to the examination report.  The Board acknowledges that the examiner did not do so.  Notwithstanding, the examination was contacted by a VA provider and contains findings sufficient for rating.  Overall, it appears that the purpose of the previous remand was accomplished.  As such, the Board declines to remand for further examination or information.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Analysis

In February 1970, the RO granted entitlement to service connection for post operative residuals of a right shoulder injury with traumatic arthritis.  A 10 percent evaluation was assigned effective January 27, 1970.  

In October 2002, the Veteran filed a claim for increase.  In May 2003, the RO increased the evaluation to 20 percent effective October 28, 2002.  In June 2003, the Veteran submitted a request for reconsideration.  In July 2003, the 20 percent evaluation was continued.  In August 2003, the Veteran submitted another request for reconsideration and the RO continued the 20 percent evaluation.  In October 2003, the Veteran submitted another request for reconsideration and in April 2004, the evaluation was increased to 30 percent effective June 5, 2003.  In July 2004, the Veteran requested reconsideration of this decision.  In September 2004, the RO continued the assigned 30 percent evaluation.  The Veteran disagreed and subsequently perfected this appeal.

The July 2008 remand noted that this case had an interesting procedural posture.  It was determined, however, that the Veteran did not submit a notice of disagreement until the September 2004 rating decision and as such, it was the September 2004 rating decision that was before the Board.  Accordingly, the Board will limit its discussion to whether an evaluation greater than 30 percent is warranted for right shoulder disability.

The Veteran contends that currently assigned evaluation does not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran's right shoulder disability is currently evaluated pursuant to Diagnostic Codes 5010-5201.  Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For VA purposes, the normal range of shoulder motion is: forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Evidence of record shows that the Veteran is right-handed.  Thus, his right shoulder is evaluated as the major extremity.  38 C.F.R. § 4.69.

Pursuant to the rating schedule, limitation of motion of the major arm is evaluated as follows: at shoulder level, 20 percent; midway between side and shoulder level, 30 percent; and to 25 degrees from side, 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In June 2003, the Veteran presented to the VA clinic with complaints of right shoulder pain.  On examination, range of right shoulder motion was decreased and he could not lift the right arm above his head.  X-rays showed a deformity of the distal clavicle and possible calcific bursitis.  The assessment was traumatic residual arthritis of the right shoulder.  In October 2003, the Veteran was seen for complaints of increased shoulder pain.  On examination, the right shoulder was tender, but not warm.  X-rays showed extensive degenerative joint disease from trauma.  

At a March 2004 VA examination the Veteran described continuous right shoulder pain.  He also reported weakness, stiffness, and at times, excessive heat and giving way.  He reported flare-ups two to three times/day with each flare-up lasting one to three hours.  He estimated having about a 50 to 60 percent loss of motion during a flare.  He denied dislocations.  The appellant alleged that he could not unscrew a jar lid with his right hand, rake or dig in the yard.  The Veteran stated that he could not reach up well and had to dress and bathe slowly.  

On physical examination, the right shoulder forward elevated actively to 50 degrees and with pain at that point and passively to 90 degrees.  Active abduction was to 60 degrees and passively to 90 degrees, with pain beginning at about 40 degrees.  Internal rotation was to 35 degrees and external rotation to 20 degrees with pain limiting further movement.  The examiner noted that any range of motion limited by fatigue would require ungrounded speculation on his part.  There was no objective evidence of painful motion other than grimacing.  There was no ankylosis.  The diagnosis was status post separated right shoulder/status post surgical repair.  

The Veteran underwent a physical therapy orthopedic evaluation in July 2004.  He reported pain with all upper extremity activities.  The Veteran had significant rounded shoulder posturing sitting, and moderately with standing.  Objectively, active range of motion on the right was as follows: flexion to 70 degrees, abduction to 65 degrees, extension was within normal limits, and external rotation was to 45 degrees.  Hand behind back internal rotation was to L5.  The examiner noted significantly decreased range of motion, mild to moderate weakness of shoulder musculature, tenderness to palpation of cervico-scapular musculature, and decreased function and pain.  An interim physical therapy note dated in September 2004 indicates guarded shoulder range of motion in all planes.  Flexion was to 95 degrees; abduction to 80 degrees; and external rotation to 50 degrees at side.  

At an April 2005 VA examination the Veteran reported continued right shoulder pain and weakness.  He denied redness, swelling, or heat.  It is not unstable and does not lock up.  He asserted that he was unable to do as much work with his right hand as his left.  He reported additional pain during flare-ups.  He denied dislocations or frequent subluxation.  He reported that he took an early retirement from his job in June 2003 because he was unable to lift, reach, and work with his arms extended.  He was working a part-time job but his shoulder still gets fatigued.  He did not feel that he has any significant strength in the arm.  On examination, the Veteran did not give evidence of significant pain with motion.  He could actively abduct the right arm to about 70 degrees, but with some discomfort.  The examiner could passively abduct the arm to 130 degrees with complaints of pain.  He could adduct the arm normally and could internally and externally rotate the shoulder 90 degrees with no seeming difficulty, although the Veteran complained of slight discomfort.  Strength of the right arm was about 80 percent of that shown by the left arm.  There was no change in the examination with repetitive motion.  X-rays revealed some degenerative changes and some changes in the right clavicle.  An August 2004 magnetic resonance imaging scan was noted to show a torn right supraspinatus tendon and a partially torn right infraspinatus tendon with a SLAP II lesion; and some degenerative changes also noted.  Diagnosis was status post right shoulder separation with torn supra and infraspinatus tendons and shoulder impingement and degenerative post traumatic degenerative joint disease with residuals.  

In his June 2005 Form 9, the Veteran reported that his right arm condition was very serious and disabling for him.  He felt that his shoulder should be rated at 90 percent.  

VA records dated in December 2008 document the Veteran's complaints of worsening right shoulder pain with limited movement.  On examination, there was minimal tenderness and a limited range of motion.  In February 2009, additional MRI was conducted.  The impressions were: (1) findings most likely related to posttraumatic changes of the shoulder/prior distal clavicular fracture with extensive heterotopic bone formation as described; (2) full-thickness tear of the supraspinatus tendon with medial retraction and instrasubstance extension; and (3) abnormal signal and caliber of the biceps tendon at the level of the humeral head which may be related to tear.  Thinning of the intra-articular tendon was also noted.  

In a February 2009 statement, the Veteran reported that at times, the pain is so severe he cannot raise his arm at all.  The appellant asserted that the disorder had gotten progressively worse to the point that he was not able to do anything requiring the use of his right shoulder.  

A June 2010 statement from Dr. M.G. indicates that the Veteran has been treated for right shoulder pain and underwent surgery in May 2009.  The physician noted that the Veteran was still having pain, a limited range of motion, and was unable to lift weights in excess of 10 pounds or more.  The physician further stated that the Veteran's disorder after surgery had not improved in a manner to allow him a more full and functional lifestyle.

The Veteran most recently underwent a VA examination in September 2010.  The claims file was available for review.  The examiner noted that the Veteran underwent surgery in May 2009, but that the operative report was not of record.  The examiner indicated that it sounded like the Veteran may have had a rotator cuff repair which had helped.  The examiner noted that the shoulder did not swell, lock or give way on him.  It reportedly was made worse by lifting and overhead use, but was better after rest.  The Veteran could not say how often he had flare ups but he did state that they could last up to a week and were severe in nature.  The appellant estimated that during a flare up he suffered a 60 to 75 percent loss of range of motion.  He stated that he had difficulty putting his shirt on.  He reported working part-time and leaving full-time employment secondary to right shoulder pain.  

On physical examination, abduction was to 80 degrees, flexion was to 70 degrees, extension was to 20 degrees, external rotation was to 20 degrees, and internal rotation was to 45 degrees.  There was pain and stiffness at the end range of abduction, flexion, extension and external rotation.  There was stiffness at the end range of internal rotation, but no changes with repetitive motion.  Drop arm test was negative.  The appellant was diffusely tender over the anterior aspect of the shoulder.  There was mild periscapular muscle atrophy on the right when compared with the left side.  There was no increased joint warmth or swelling.  The examiner discussed the 2009 MRI findings.  The impressions were: (1) right full thickness supraspinatus tear; (2) distal clavicle fracture; (3) extensive heterotopic bone formation; and (4) acromioclavicular separation September 1967.  The examiner noted that the Veteran would have difficulties performing activities with his right hand that involved overhead use, and would have difficulty lifting with his right arm.  

On review, the criteria for an evaluation greater than 30 percent for service-connected right shoulder disability are not met or more nearly approximated.  The objective evidence preponderates against finding that right arm motion is limited to 25 degrees from side.  The Board considered the Veteran's complaints of pain and limitations during flare-ups, however, the evidence preponderates against finding adequate pathology or findings on repetitive motion to support a higher evaluation based on functional impairment due to pain or other factors.  

The Board has considered whether an evaluation greater than 30 percent is available under any other diagnostic codes pertaining to the shoulder and the arm.  On review, there is no objective evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus (to include fibrous union, false flail joint, or flail shoulder).  Thus, Diagnostic Codes 5200 and 5202 are not for application.

Further, at no time during the appeal period has an evaluation greater than 30 percent been warranted under the diagnostic codes pertaining to the shoulder and arm.  Hence, staged ratings are not for application.  Hart.  

In assessing the claim, the Board acknowledges that the Veteran underwent right shoulder surgery in May 2009.  Records pertaining to the surgery are not contained in the claims folder.  As discussed above, the Veteran did not submit a current authorization as requested.  There is no indication that the Veteran filed a claim of entitlement to a temporary total evaluation based on the need for convalescence or that such a claim has been adjudicated, 38 C.F.R. § 4.30, hence, this issue is not for consideration by the Board.  

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Veteran's right shoulder disability is largely manifested by pain and limited motion.  As discussed, the above rating criteria describe the Veteran's disability level and symptomatology.  Higher schedular evaluations are available for increased levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.


ORDER

Entitlement to a rating greater than 30 percent for post operative residuals of a right shoulder injury with traumatic arthritis is denied.  


REMAND

Throughout the appeal, the Veteran argued that he had to leave full-time employment due to his right shoulder disability.  Although he apparently works part-time, he contends that he is not able to obtain gainful employment due to service-connected disability.  

In July 2008 and March 2010, the Board referred a claim of entitlement to a total disability rating based on individual unemployability.  To date, there is no indication that this issue has been adjudicated or is even being developed.  

Under the circumstances of this case, the Board finds that remand of the issue is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
Accordingly, the case is REMANDED for the following action:

The RO/AMC must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability in a formal rating decision.  In so doing, the RO must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  The Veteran is advised that the Board will only exercise appellate jurisdiction over the claim if he perfects a timely appeal to any adverse rating decision.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


